Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullen, J.), rendered September 4, 2003, convicting him of kidnapping in the first degree and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, in fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s contention that the jury verdict was repugnant is unpreserved for appellate review (see CPL 470.05 [2]; People v Alfaro, 66 NY2d 985, 987 [1985]; People v Brown, 38 AD3d 676, 677 [2007]). In any event, contrary to the defendant’s contention, the verdict was not repugnant as a matter of law (see People v Tucker, 55 NY2d 1 [1981]).
Also contrary to the defendant’s contention, the trial court did not deny him the right to confront the witnesses against him by its decision to limit his cross-examination of a certain prosecution witness (see Delaware v Van Arsdall, 475 US 673, *636679 [1986]; People v Stevens, 45 AD3d 610, 611 [2007]). Nor was the defendant denied his right to a fair trial by the testimony of a certain police officer that markings on the window of a vehicle involved with the subject incident looked like “cleansed markings” (see People v Russell, 165 AD2d 327, 332 [1991]).
The defendant’s claim that the prosecutor’s allegedly improper summation remarks denied him his right to a fair trial is unpreserved for appellate review (see CPL 470.05 [2]; People v Romero, 7 NY3d 911, 912 [2006]; People v Garcia, 52 AD3d 734 [2008]). In any event, the challenged remarks did not deny the defendant his right to a fair trial, as “the . . . remarks were fair comment on the evidence, permissible rhetorical comment, or responsive to the defense counsel’s summation” (People v Gillespie, 36 AD3d 626, 627 [2007]; see People v Dorgan, 42 AD3d 505 [2007]; People v McHarris, 297 AD2d 824, 825 [2002]; People v Clark, 222 AD2d 446, 447 [1995]; People v Vaughn, 209 AD2d 459, 460 [1994]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions raised in Point III of his brief are without merit. Skelos, J.P, Santucci, Balkin and Eng, JJ., concur.